Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
Claims 9-11 and 13 are pending.  
Claim Rejections - 35 USC § 112
Claims 9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the prior reasons for rejection of claims 9-11 and 13 as set forth in the previous office action is withdrawn in response to the amendment filed 03/21/2022.
However, a new ground of rejection is set forth below in response to Applicant’s amendment filed 03/21/2022.
Applicants have amended claim 9 to recite “(a-2) subjecting the mesenchymal stem cell to the treatment of a preconditional compound, preferred to aspirin...”  The metes and bounds of the term “preferred to aspirin...” are vague and indefinite.  It is unclear if the preconditional compound is limited to aspirin, or if the preferred preconditional compound is aspirin and other compounds are included within the scope of the claim.     Regarding claim 9, the phrase "preferred to" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, the last line of the method of claim 9 recites: “followed by without and with encapsulation of curcumin in the isolated EV.”   The method of claim 9 is unclear and uncertain because the final step recites “followed by without and with encapsulation of curcumin in the isolated EV.”  It is unclear if the scope of the claimed method actually includes encapsulation of the curcumin in the isolated EV, as required in lines 3-4 of the preamble of the method, which recites “wherein the formulation comprises an extracellular vesicle (EV) derived from a mesenchymal stem cell, and curcumin encapsulated in the EV...”
Claims 10-11 and 13 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13 stand rejected under 35 U.S.C. 103 as being unpatentable over Prockop et al. (US20180353548A1) in view of Di Mauro (US2008/0076821A1) and Zhang (US2012/0315324A1), and further in view of Gibbings et al. (US2019/0093105A1) and Sun et al. (2010), and Lim et al. (WO2013/172793A1).
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection by amending the claims to recite a method, wherein the formulation of an EV derived from a mesenchymal stem cell, and curcumin encapsulated in the EV, wherein the formulation is prepared by, culturing the mesenchymal stem cell under 1% to 5% O2 and in serum free medium for 48 hours, isolating the EV, and mixing the isolated EV of stem (b-1) and the curcumin in a medium having a pH of 10, or a method of subjecting the mesenchymal stem cells to treatment of a preconditional compound, preferred to aspirin, culturing the treated stem cells (b-2), and isolating the EV (c-2), followed by without and with encapsulation of curcumin in the isolated EV.
As stated above, the final step of the methods recited in claim 9 are indefinite since it is unclear if the recited method is limited to wherein “the preconditional compound is aspirin,” or if aspirin is just a preferred compound.  The method of claim 9 is also unclear and uncertain because the final step recites “followed by without and with encapsulation of curcumin in the isolated EV.”  It is unclear if the scope of the claimed method actually includes encapsulation of the curcumin in the isolated EV, as required in lines 3-4 of the preamble of the method, which recites “wherein the formulation comprises an extracellular vesicle (EV) derived from a mesenchymal stem cell, and curcumin encapsulated in the EV...” 
Applicants traversed the instant rejection on the grounds that the “a combination of pre-conditional treatment and post-harvest incorporation would provide better quantity and quality of EVs formulations.”  However, contrary to Applicant’s assertions, the instant claims are not limited to those conditions described in the specification in paragraphs [0090-0096] and [0101] to [0103] of the specification as filed.  The instant claims do not require that an active agent is incorporated into the EVs at all.  As stated above, the final step recites “followed by without and with encapsulation of curcumin in the isolated EV.”  
Applicants further argued that “the instant invention presents unique designs and advanced discovery different from any of the inventions brought up by the reviewer.”  Applicants described a comparison between MEV made from different cell sources and/or methods, and stated that Figure 5 of the instant application describes the differences in miRNA and proteomic profiles. Finally, applicants argued that the instant application has shown that “MEV incorporation with curcumin at alkaline condition revealed different optical absorption, different profiles of miRNAs and proteins, different contents of growth factors, better effects of anti-oxidative capacity and better anti-psoriasis effect.”  However, again as stated above, the final step of the claimed method does not require encapsulation of curcumin into the isolated EVs.  Applicants have not provided evidence of any unexpected results associated with the full scope of the claimed invention. Therefore, Applicant’s showing, and that set forth in the Yang Declaration is not commensurate in scope with the claimed invention, which does not require encapsulation of curcumin into the isolated EVs from umbilical cord mesenchymal stem cells.
Moreover, Applicants argued that the growth factors and cytokines are different “between our MEV and the nEV” described in Prockop et al. and Zhang et al. Applicant’s arguments in this regard are not disputed.  However, Applicants have not addressed the Lim et al. and Sun et al. references.  
As previously stated, Lim et al. teaches the method of isolation of EV from mesenchymal stem cells from Wharton’s Jelly.   See Lim et al., which teach a method of isolating exosomes from mesenchymal stem cells, wherein the cells are cultured under low oxygen, see the following from page 3:

    PNG
    media_image1.png
    86
    541
    media_image1.png
    Greyscale

The mesenchymal stem cells have the following surface antigen profile (see page 9):

    PNG
    media_image2.png
    75
    535
    media_image2.png
    Greyscale

See page 23, lines 6-16:
“Method of Obtaining Umbilical Mesenchymal Stem Cells from Wharton's Jelly
Wharton's jelly may be incubated in vitro in culture medium under appropriate conditions to permit the proliferation of any umbilical mesenchymal stem cells present therein. Any appropriate type of culture medium can be used to isolate the umbilical mesenchymal stem cells, such as, but not limited to DMEM…Alternatively, serum free medium as known in the art may be used. Examples of antibiotics include but are not limited to penicillin G, streptomycin sulfate, amphotericin B, gentamycin, and nystatin, either alone or in combination.”
Although Lim et al. does not teach the use of a “mixing isolated EV and the curcumin in a medium having a pH of 10 so as to encapsulate the curcumin in the isolated EV,” the prior art provides other means for encapsulating curcumin.
As stated above, the prior art teaches a method of isolating exosomes from mesenchymal stem cells cultured under hypoxic conditions (Lim et al.), and Sun et al. (2010) provides explicit suggestion and motivation for the encapsulation of curcumin in exosomes.  
Regardless of the way the curcumin is encapsulated into the exosome, unless there is some chemical distinction made with respect to the curcumin encapsulated in exosomes produced by the combination of the cited references and the instant claims, the prior art compounds would be expected to possess the same properties as those used in the claimed methods.  
Furthermore, exosomes isolated from mesenchymal stem cells were known at the effective filing date of the instant application (Lim et al.), and encapsulation of curcumin into exosomes was also known in the art to be useful in the treatment of inflammatory diseases (Sun et al.). Therefore, the person of ordinary skill in the art at the effective filing date of the instant invention would have expected that a combination comprising curcumin encapsulated in an exosome isolated from mesenchymal stem cells, would also be useful for the purpose of treating an inflammatory disease in a subject.
As per MPEP 2112.01, “[W]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
There is no evidence or experimental data provided in the Declaration that would suggest that the prior art exosome formulations would possess any different properties than those set forth in the instant invention.
Although Applicants have recited various methods of preparing the formulations of the instant claims, it remains that the formulation used in the claimed methods is not clearly distinguished from the prior art.





Rejection of Record
Prockop et al. teach compositions comprising an enriched population of extracellular vesicles isolated from mesenchymal cells, these vesicles are disclosed as useful in the treatment of degenerative brain disorders such as traumatic brain injury (TBI) and various other conditions such as Alzheimer’s disease. See the following paragraph:
[0003] The present invention relates to the field of preparations of extracellular vesicles, as preparations of negatively charged extracellular vesicles produced by mesenchymal stem cells (MSCs), having defined and reproducible properties, are provided. The present invention also relates to therapeutic methods, as therapeutic methods for treating and/or preventing inflammation, including brain inflammation and/or progressive brain damage attendant traumatic brain injury, is described. Methods for treating mild TBI, as well as other pathologies associated with brain inflammation (such as concussion) in a patient are also provided. The present invention also relates to the field of cognitive brain function and memory loss, as preparations and methods for treating pathologies associated with loss of cognitive brain function, Alzheimer's Disease, dementia, and brain function attendant traumatic brain injury, are provided.
However, Prockop et al. does not specifically teach the administration of curcumin in the disclosed vesicles for the treatment of degenerative diseases.  Di Mauro (US2008/0076821A1) discloses the administration of curcumin and its analogs in the treatment of neurodegenerative diseases, including the treatment of Alzheimer’s disease.  Moreover, the prior art teaches the encapsulation of curcumin in extracellular vesicles, see Zhang.
Zhang discloses compositions comprising an exosomal composition comprising curcumin encapsulated by an exosome, see the following disclosure at page 19, in the claims section of the published US Patent Application US2012/0315324A1).

    PNG
    media_image3.png
    211
    455
    media_image3.png
    Greyscale

Zhang further teaches a method for administering this composition for treating an inflammatory disorder in a patient in need thereof, see the following method taken from pages 19-20 of this reference:

    PNG
    media_image4.png
    75
    320
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    27
    312
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    227
    320
    media_image6.png
    Greyscale

It is noted that Zhang and Di Mauro teach the intranasal administration of curcumin, and encapsulated curcumin.
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have designed a method for treating inflammatory and degenerative diseases comprising the administration of extracellular vesicles comprising encapsulated curcumin.  One of ordinary skill in the art following the teachings of the cited references would have been motivated to modify the teachings of Prockop et al. (which discloses mesenchymal derived extracellular vesicles for treating brain injury and degenerative disorders) to further comprise curcumin since this chemical is known in the art to be useful in the treatment of a neurodegenerative disease, Alzheimer’s disease.  Moreover, the ordinary skilled artisan at the effective filing date of the instant application would have further been motivated to combine extracellular vesicles, including exosomes, to comprise encapsulated curcumin since Zhang specifically discloses this combination.  The only difference is that Zhang does not teach that the exosomes are of mesenchymal origin.  Prockop et al. simple provides motivation for isolating the exosomes from mesenchymal cells since they teach that enriched populations of these vesicles are useful in reducing brain inflammation, and are potentially useful “for treating pathologies associated with loss of cognitive brain function, Alzheimer's Disease, dementia, and brain function attendant traumatic brain injury, see paragraph [0003] of Prockop et al.
Neither Zhang et al., Di Mauro et al. nor Prockop et al. teach wherein the exosomes are isolated from umbilical cord mesenchymal stem cells.
Gibbings et al. (US 20190093105A1) teach the use of exosomes for the preparation of therapeutic compounds, including curcumin, see ¶ [0008].  In one particular embodiment, Gibbings et al teach wherein the exosomes are isolated from stem cells, wherein said stem cells are mesenchymal stem cells obtained from Wharton’s jelly, see ¶ [0090].
[0090] FIG. 5 shows that embryonic stem cells (ES) produce abundant exosomes. (A, B) Western blot of exosome preparations from human embryonic stem cells with exosome markers Alix, Flotillin2 and CD63. ES1 is human ES cell line H1. ES2 is human ES cell line ES2. MSC1-3 are three preparations of mesenchymal stem cells obtained from Wharton's jelly. According to literature MSC produce more exosomes than many cell types. ES cells appear to release a large number of exosomes and may be very useful for bulk production of exosomes as therapeutics.
Additionally, Lim et al. teach a method for isolating exosomes from populations of mesenchymal stem cells isolated from Wharton’s jelly, wherein the cells have been cultured under hypoxic oxygen, see page 3.  The cultured cells have the same cell surface proteins as those set forth in the instant claims, see page 9.
It would have been obvious for the ordinary skilled artisan at the effective filing date of the instant invention to have combined the cited references in the design of the instant invention.  The prior art teaches the use of exosomes for the encapsulation of curcumin for the treatment of a neurodegenerative disease, see Prockop et al. and   Moreover, one of ordinary skill in the art would have been motivated to utilize exosomes isolated from mesenchymal cells (MSCs) of the umbilical cord because Gibbings et al. teach (1) that curcumin could be delivered by means of exosomes, and (2) that MSCs isolated from Wharton’s Jelly (from umbilical cord) produce more exosomes than many cell types, and are therefore a great source for bulk production of exosomes. Moreover, Lim et al. teach that the MSCs isolated from Wharton’s Jelly possess the same cell surface proteins as recited in the instant claims.
Moreover, an updated search of the prior art revealed Sun et al. (2010), which discloses the encapsulation of curcumin in exosomes.  Sun et al. teach that the anti-inflammatory activity of curcumin is enhanced when encapsulated in exosomes. (It is noted above that Zhang et al. teaches the use exosome encapsulated curcumin for the treatment of a brain-related inflammatory disorder, see claims section).  Therefore, the person of ordinary skilled in the art would have been highly motivated use exosomes as a delivery vehicle for curcumin, since this formulation is expressly disclosed in the prior art.  











Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699